Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 14, 2021

The Court of Appeals hereby passes the following order:

A21A1141. RECO COUSINS v. UNIVERSITY OF WEST GEORGIA, et al.

      Reco Cousins, an inmate, attempted to file a lawsuit against the University of
West Georgia, Megan Luther, Alicia Denise Baker, and Theresa Jablecki-Kriel, but
on December 31, 2020, the trial court entered an order denying the filing of the
lawsuit and Cousins’s request to proceed in forma pauperis. Cousins then filed a
notice of appeal on March 3, 2021. We lack jurisdiction for two reasons.
      First, because Cousins is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an
appeal of a civil action filed by a prisoner “shall be as provided in Code Section
5-6-35.” And under OCGA § 5-6-35, the party wishing to appeal must file an
application for discretionary review in the appropriate appellate court. Because a
prisoner has no right of direct appeal in civil cases, we lack jurisdiction to consider
this direct appeal from the trial court’s order. See Jones v. Townsend, 267 Ga. 489,
490 (480 SE2d 24) (1997).
      Second, Cousins’s notice of appeal is also untimely. A notice of appeal must
be filed within 30 days after the entry of the order or judgment to be appealed. OCGA
§ 5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction upon this Court. Rowland v. State, 264 Ga. 872,
872 (1) (452 SE2d 756) (1995). Here, Cousins filed this notice of appeal 62 days
after the trial court’s order. Consequently, this appeal is untimely.
      For the foregoing reasons, this appeal is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/14/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.